293 F.2d 273
Louis TORZILLO, Appellant,v.Hon. Judge Sidney GOLDMANN, Hon. Judge Freund, and Hon. Judge Haneman.
No. 13574.
United States Court of Appeals Third Circuit.
Argued June 9, 1961.
Decided August 1, 1961.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Louis Torzillo, pro se.
David D. Furman, Atty. Gen. of New Jersey, Theodore I. Botter, Asst. Atty. Gen., of New Jersey, for appellee.
Before BIGGS, Chief Judge, and HASTIE and FORMAN, Circuit Judges.
PER CURIAM.


1
We have examined carefully the record in this case and have considered the arguments of the parties. A cogent explanation of the relevant circumstances is contained in the opinion of the defendants in State v. Torzillo, 1960, 61 N.J.Super. 253, 160 A.2d 511, and in that of Judge Meaney in the court below in the instant case. We can perceive no valid basis for Torzillo's complaint that his civil rights have been violated in breach of R.S.1979, Section 1 of the Civil Rights Act of April 20, 1871, 17 Stat. 13, 42 U.S.C.A. § 1983, or that he was denied any right guaranteed to him by the Fourteenth Amendment. Accordingly the judgment will be affirmed, D.C., 190 F. Supp. 504.